DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 appears to have a grammatical error via the recitation of “the thickness in height direction”. Appropriate correction is humbly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4–8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “the lean phase zone in each channel”. There is insufficient antecedent basis for this limitation. The claim recites “a dense phase zone of each channel, each channel being physically separated along a flow direction of materials from the middle part of [sic] dense phase zone”. Respectfully, given that each channel has a dense phase zone, the language “from the middle part of dense phase zone” is unclear in terms of which dense phase zone (or zones) are being referred to. 
The claim also recites “the sum of the surface width of the dense phase zones in all the channels being larger than the flow length along the flow direction of the sludge and solid particles as heat carriers”. However, the claim does not appear to define the terms “flow length” or “flow direction”, the Specification does not provide a standard for ascertaining which length is the flow length along the flow direction, and one of ordinary skill would not be reasonably apprised of the scope of the invention. As such, the phrase “the flow length along the flow direction” renders the claim indefinite. 
Furthermore, this phrase appears to require a process step of actually flowing sludge with a particular flow length along a flow direction. For instance, if an apparatus identical to Applicant’s was constructed but sat unused, it is unclear whether or not this clone apparatus would read on the claimed invention: since it would have no flow length along a flow direction—yet at the same time would have identical dimensions as Applicant’s invention. Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the process step presented in claim 4 renders the claim indefinite. For example, when considering an apparatus having identical structural features to those required by claim 4, it is unclear when direct infringement would occur: (A) prior to flowing sludge along a flow direction and with a corresponding flow length; or (B) after said flowing. (Katz supra; Lyell supra.)
The claim recites “the height difference” and “the inlet for said solid particles”. There is insufficient antecedent basis for these limitations.
The claim recites the language “below the dense phase zone”. However, earlier in the claim, multiple dense phase zones are described. As such, regarding the recitation of “below the dense phase zone”, it is unclear which dense phase zone is being referred to.
The claim recites “the height difference between the inlet for said solid particles as heat carriers and an air inlet below the dense phase zone shall be less than 3/4 of the thickness in height direction of the materials in the dense phase zone when they are still”. Respectfully, this language renders the claim indefinite because the materials are not defined in the claim—thus there is no basis to gauge what actual thicknesses are covered. Moreover, suppose again that a clone of Applicant’s invention was made but the clone apparatus is empty. Would the clone apparatus read on Applicant’s claimed invention? It is unclear.
The claim recites “the side wall of the fluidized bed drying”. It is unclear which side wall is being referred to.
For at least these reasons, independent claim 4 appears to be indefinite. In addition, the dependent claims are also rejected under 35 U.S.C. 112(b) based on their dependence from claim 4.
Claim 8 recites the limitation “a common dense phase zone and lean phase zone”. It is unclear whether “common” applies to both the dense phase zone and the lean phase zone—or to just the dense phase zone.
Response to Remarks
Based on the amendments, the previous objections and rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks directed to the restriction requirement are respectfully acknowledged but are not persuasive for the reasons previously provided. Moreover, Applicant has based multiple arguments on features from the Specification. (Remarks 6–8.) Previously it has been held that “limitations are not to be read into the claims from the specification”. In re Van Geuns, 988 F.2d 1181, 1184, (Fed. Cir. 1993) (citing In re Zletz, 893 F.2d 319, 321, (Fed.Cir.1989)); see In re Prater, 415 F.2d 1393, 1404–05 (CCPA 1969) (“We are not persuaded by any sound reason why, at any time before the patent is granted, an applicant should have limitations of the specifications read into a claim where no express statement of the limitation is included in the claim.”)
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ohura1 discloses a fluidized bed dryer comprising at least two parallel channels and an inlet. (Ohura FIG. 10 (showing an inlet 422) located above a plurality of channels.) Ohura’s dryer further comprises an outlet for at least one of its channels. (Id. (showing outlet 423).) As shown in the instant figure, each channel is physically separated along a flow direction of materials: from the middle part of a first zone to its bottom. Furthermore, the width of the bottom of said zone is smaller than the width of the top of said zone, in each channel. (Id.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 WO 2012/133309 A1, published October 4, 2012 (“Ohura”). Note, AU 2012233947 A1 is being used as an English translation of the Ohura.